ORDER
PER CURIAM.
Defendant, Edward Foster, appeals from his convictions, after a jury trial, of assault in the second degree and armed criminal action, for which he was sentenced as a class X offender to consecutive sentences of 15 years and life, respectively. He also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing.
We have reviewed the record on direct appeal. No jurisprudential purpose would be served by a written opinion. Defendant’s convictions are affirmed. Rule 30.-25(b).
We have also reviewed the record with regard to the trial court’s denial of defendant’s Rule 29.15 motion. The judgment of the trial court is based on findings of fact that are not clearly erroneous; no error of law appears. A written opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).